 
 
I 
111th CONGRESS 1st Session 
H. R. 4311 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2009 
Mrs. Halvorson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the increase in the expensing deduction for small businesses. 
 
 
1.Short titleThis Act may be cited as the Bonus Depreciation and Enhanced Expensing for Small Businesses Extension Act of 2009. 
2.Extension of increased expensing for small businesses 
(a)In generalParagraph (7) of section 179(b) of the Internal Revenue Code of 1986 is amended— 
(1)by striking or 2009 and inserting 2009, or 2010, and 
(2)by striking and 2009 in the heading thereof and inserting 2009, or 2010. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
3.Special allowance for certain property acquired during 2010 
(a)Extension of special allowance 
(1)In generalParagraph (2) of section 168(k) of the Internal Revenue Code of 1986 is amended— 
(A)by striking January 1, 2011 and inserting January 1, 2012, and 
(B)by striking January 1, 2010 each place it appears and inserting January 1, 2011. 
(2)Conforming amendments 
(A)The heading for subsection (k) of section 168 of such Code is amended by striking 2010 and inserting 2011. 
(B)The heading for clause (ii) of section 168(k)(2)(B) of such Code is amended by striking pre-January 1, 2010 and inserting pre-January 1, 2011. 
(C)Subparagraph (B) of section 168(l)(5) of such Code is amended by striking January 1, 2009 and inserting January 1, 2010. 
(D)Subparagraph (C) of section 168(n)(2) of such Code is amended by striking January 1, 2009 and inserting January 1, 2010. 
(E)Subparagraph (B) of section 1400N(d)(3) of such Code is amended by striking January 1, 2009 and inserting January 1, 2010.  
(b)Extension of election To accelerate the AMT and research credits in lieu of bonus depreciationSection 168(k)(4) of such Code (relating to election to accelerate the AMT and research credits in lieu of bonus depreciation) is amended— 
(1)by striking January, 1, 2010 and inserting January 1, 2011 in subparagraph (D)(iii), and 
(2)by adding at the end the following new subparagraph: 
 
(I)Special rules for 2010 extension property 
(i)Taxpayers previously electing accelerationIn the case of a taxpayer who made the election under subparagraph (A) for its first taxable year ending after March 31, 2008— 
(I)the taxpayer may elect not to have this paragraph apply to 2010 extension property, but 
(II)if the taxpayer does not make the election under subclause (I), in applying this paragraph to the taxpayer a separate bonus depreciation amount, maximum amount, and maximum increase amount shall be computed and applied to eligible qualified property which is 2010 extension property and to eligible qualified property which is not 2010 extension property. 
(ii)Taxpayers not previously electing accelerationIn the case of a taxpayer who did not make the election under subparagraph (A) for its first taxable year ending after March 31, 2008— 
(I)the taxpayer may elect to have this paragraph apply to its first taxable year ending after December 31, 2009, and each subsequent taxable year, and 
(II)if the taxpayer makes the election under subclause (I), this paragraph shall only apply to eligible qualified property which is 2010 extension property. 
(iii)Modification of maximum increase amountIn applying this paragraph with respect to 2010 extension property, subparagraph (C)(iii) shall be applied without regard to subclause (II) thereof. 
(iv)2010 extension propertyFor purposes of this subparagraph, the term 2010 extension property means property which is eligible qualified property solely by reason of the extension of the application of the special allowance under paragraph (1) pursuant to the amendments made by section 3 of the Bonus Depreciation and Enhanced Expensing for Small Businesses Extension Act of 2009 (and the application of such extension to this paragraph pursuant to the amendment made by section 3(b)(1) of such Act).. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2009, in taxable years ending after such date. 
 
